J-S59030-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                    Appellant             :
                                          :
                                          :
              v.                          :
                                          :
                                          :
 RICHARD M. DODDS                         :   No. 2222 EDA 2018

            Appeal from the PCRA Order Entered June 27, 2018
  In the Court of Common Pleas of Philadelphia County Criminal Division at
                     No(s): CP-51-CR-0014515-2010


BEFORE: LAZARUS, J., NICHOLS, J., and McLAUGHLIN, J.

CONCURRING MEMORANDUM BY LAZARUS, J.: Filed: September 24, 2020

      Based on the record before us, I concur with the majority’s decision to

reverse the PCRA court’s order granting Dodds relief.      I write separately,

however, to emphasize that due process requires a defendant be competent

to stand trial in that he: (1) understands the charges and proceedings against

him; and (2) is able to assist in his own defense. U.S. ex. rel. McGough v.

Hewitt, 528 F.2d 339 (3d Cir. 1975) (“The conviction of a person while he is

legally incompetent violates due process.”); Commonwealth v. Hughes,

555 A.2d 1264, 1271 (Pa. 1989) (“[A] mental or physical disorder must

interfere with one’s ability to understand the proceedings or to assist counsel

before it is sufficient to constitute incompetency.”) (emphasis added);

Commonwealth ex. rel. Hilberry v. Maroney, 227 A.2d 159, 160 (Pa.

1967) (“The test to be applied in determining the legal sufficiency of [one’s]
J-S59030-19


mental capacity to stand trial . . . [is] his ability to comprehend his position

as one accused [] and to cooperate with [] counsel in making a rational

defense. . . . Otherwise, the proceedings [] lack due process.”) (emphasis

added).

       Where a defendant seeks to establish on appeal that he was unable to

assist with his own defense such that his right to a fair trial was violated, he

must demonstrate through clear and convincing expert testimony that his

condition at the time of trial actually prevented him from assisting in his own

defense, specifying how and why he was unable to assist. Some indicia of

mental    difficulties   vis-à-vis   medication   would   be    insufficient.      See

Commonwealth v. Long, 456 A.2d 641 (Pa. Super. 1983) (taking

medication     did   not   render    defendant    incompetent    to   plead     guilty);

Commonwealth v. Hughes, 555 A.2d 1264 (Pa. 1989) (taking medication

did not render defendant incompetent to stand trial). Bald allegations from

trial counsel of defendant’s inability to assist would also be insufficient.

       Dodds submits that “[t]here is a long line of case law which states that

a defendant must be able to meaningfully participate in his defense.” Brief of

Appellant, at 13, citing Atkins v. Virginia,1 536 U.S. 304, 320 (2002) and


____________________________________________


1 This case is inapposite; in Atkins, supra, the Supreme Court mentions in
dicta that individuals who are mentally handicapped are less able to assist
with their own defenses than other accused criminals. See id. (holding that
execution of a mentally disabled individual constitutes cruel and unusual
punishment).


                                           -2-
J-S59030-19


U.S. v. Renfroe, 825 F.2d 763 (3d Cir. 1987). As Dodds notes in his appellate

brief, the Pennsylvania Supreme Court, in Commonwealth ex. rel. Hilberry

v. Maroney, supra, articulated the test for determining whether one is

competent to stand trial, quoted above, and how that test relates to due

process.

     In Commonwealth ex. rel. Hilberry, the defendant, who pled guilty

to killing his wife, challenged the validity of his conviction and sentence,

alleging that he was “mentally incompetent and unable to comprehend his

acts” at those times. Id. at 160. The Supreme Court noted that there was

“significant testimony in the record which could lend credence to and support

[] a finding” that the defendant lacked mental competency at the controlling

times, including expert testimony that his mind was that of a five-to-eight

year old before trial, that of a thirteen year old at trial, and that he was

previously committed to Farview State Hospital for the criminally insane. Id.

at 161-62. The Court found, however, that “at all relevant times[, defendant]

had a rational understanding of the nature of the plea and sentence

proceedings; [] he had a rational and factual understanding of the charges

involved; [and] he was able to and did cooperate in a rational manner in

assisting his lawyers in preparing a defense.” Id. at 162 (emphasis added).

In making the final conclusion, the Court noted, among other things, that:

     [defendant, after voluntarily confessing his crimes to the police,]
     manifested a clear understanding of his position and the fact that
     he was charged with the murder of his wife. . . . He discussed
     with [counsel] the advisability of standing trial before a jury, the

                                    -3-
J-S59030-19


       possible consequences thereof, or whether it was best to admit
       his guilt and throw himself on the mercy of the court. He also
       discussed with them the advisability of his testifying in court and
       accepted their recommendation that he refrain from doing so.
Id. (emphasis added);2 cf. Dusky v. U.S., 362 U.S. 402 (1960) (where

psychiatrist presented undisputed testimony that defendant’s schizophrenia

causes “disturbances in the ability to think clearly,” “an inability to interpret

reality from unreality,” and “would or could disable him from adequately

assisting his counsel in his defense,” record did not support finding of

defendant’s competency to stand trial despite expert testimony that he was

“oriented as to time and place and person” and understood charges and

proceedings against him) (emphasis added).

       In the controlling cases where a defendant was awarded a new trial on

due process grounds, the trial courts failed to conduct any inquiry into the

defendant’s competency. In Drope v. Missouri, 420 U.S. 162 (1975), the


____________________________________________


2 In Hughes, supra, the defendant, who had just turned 18, was sentenced
to death after a jury convicted him of, inter alia, first-degree murder and rape
following the killing of a nine-year old child. Prior to trial, Hughes was
evaluated by three doctors who opined that he was competent to stand trial—
at least one of whom expressly stated that Hughes had the ability to
comprehend the charges against him and cooperate with counsel in his
defense—and a fourth doctor who opined that he was incompetent. Id. The
Court articulated the standard set forth in Commonwealth ex. rel. Hilberry,
supra, to evaluate Hughes’ competency, but did not specify what constitutes
a sufficient “ability to . . . cooperate with [] counsel in making a rational
defense” such that due process is satisfied. See Hughes, supra at 1270-71.
Ultimately, the Court rejected Hughes’ contention he was incompetent to
stand trial where the trial court credited the testimony of two of the
Commonwealth’s expert witnesses over the testimony of Hughes’ sole expert
witness, which was based on “contradictory factual conclusions.” Id.

                                           -4-
J-S59030-19


defendant, who faced the death penalty, filed a pre-trial motion for a

continuance so that he might be further examined and receive psychiatric

treatment; he attached a psychiatric evaluation that described his mental

illnesses, “borderline mental deficiency,” episodic irrational acts, and

“irrelevant [] speech.” Id. at 175-76. The trial court found that the “inartfully

drawn” motion “did not clearly suggest that petitioner’s competence to stand

trial was the question sought to be resolved,” denied the motion, and heard

no evidence as to defendant’s competence to stand trial. During trial, the

defendant unsuccessfully attempted suicide and “was [therefore] absent for a

crucial portion of his trial.” Id. at 180. Despite his absence, the trial court

denied his motion for a mistrial on the ground that his absence was voluntary,

and the trial proceeded; the jury returned a guilty verdict and defendant was

sentenced to life imprisonment. Id. at 162. Following an appeal,3 the United

States Supreme Court reversed Drope’s conviction and judgment of sentence

and remanded the case, noting that, because of his absence during a critical

stage of his trial, neither the judge nor counsel was able to observe him, “and

the hearing on his motion for a new trial, held approximately three months

____________________________________________


3 The Missouri Court of Appeals affirmed, holding that neither the psychiatric
report attached to [Drope’s] motion for a continuance nor his wife’s testimony
[describing “strange behavior”] raised a reasonable doubt of his fitness to
proceed, that [Drope’s] suicide attempt did not create a reasonable doubt of
his competence as a matter of law, and that he had failed to demonstrate the
inadequacy of the procedures employed for protecting his rights.

Drope, supra at 162.


                                           -5-
J-S59030-19


after the trial, was not informed by an inquiry into either his competence to

stand trial or his capacity effectively to waive his right to be present.” Id. at

182 (emphasis added); see also U.S. ex. rel. McGough v. Hewitt, 528 F.2d
339 (3d Cir. 1975) (finding defendant entitled to additional competency

evaluation and vacating conviction based on Drope where, although

defendant was deemed competent to stand trial, psychiatrist who made that

determination reported “[h]e may experience some difficulty in cooperating

with his lawyers, since he sometimes behaves negativistically, especially when

stressed,” and defendant presented expert testimony at PCRA hearing that he

was not competent to stand trial two years earlier) (emphasis added).

      In Renfroe, supra, the district court refused to consider whether the

defendant had been competent at the time of trial. An expert witness testified

at a post-trial “due process and sentencing hearing” that defendant’s “cocaine

addiction would affect [his] capacity to confer effectively with counsel, that

there was a ‘real question’ in his mind as to whether [defendant] could

effectively focus and assist counsel, and that [defendant] was suffering from

a defect which affected his ability to cooperate effectively with counsel.” Id.

at 767 (emphasis added). Defendant, who had a number of mental illnesses

and used cocaine for sixteen years prior to trial and during his federal trial,

forbade his attorneys from developing a defense that incorporated his drug

use. In remanding the case to the district court, the Third Circuit court stated

that “[o]n these facts, . . . there was reasonable cause to question


                                      -6-
J-S59030-19


[defendant’s] competence[, and he had] a right to a hearing to determine his

competency.” Id.

       Instantly, unlike the defendants in Drope and Renfroe, Dodds was

afforded a pre-trial competency evaluation where he was deemed competent

to stand trial.4 Furthermore, unlike the defendants in Dusky, Renfroe, and


____________________________________________


4 With regard to the fact that Dodds was falling asleep during his trial, we note
that at the PCRA hearing, trial counsel testified: “[Dodds], maybe, I’m not
sure if it was because he changed his medication or took it or didn’t take it,
was very sleepy. So while his demeanor was essentially the same [as the day
before], he was more tired and not as much with it as I thought.” N.T. PCRA
hearing, 5/23/16, at 29 (emphasis added). At that point, trial counsel
requested the second competency evaluation, which was denied. Trial counsel
further testified at the PCRA hearing that:

       [Dodds] had a mild improvement throughout the trial in that he
       . . . was more alert[.] . . . I know that during one of the trial days,
       in particular, he was falling asleep next to me. He attributed that
       in conversations from not sleeping well the previous days. . . . I
       know during the trial he was not as sleepy as the trial progressed.
       I thought it was a situation where he was getting more sleep. I
       can’t attribute why he was getting more sleep, but he seemed
       more alert. . . . He was not as sleepy after that day.
Id. at 29-30 (emphasis added).

This Court previously rejected Dodds’ argument that the trial judge abused
her discretion in denying a second competency evaluation within 24 hours of
his first.   See Commonwealth v. Dodds, 287 EDA 2014, 2014 WL
10558255, *1-*2 (Pa. Super. filed Nov. 25, 2014) (unpublished memorandum
decision). We note that there is an important distinction between falling
asleep and being asleep, the latter having potential to constitute absence from
trial. We find the facts here remarkably distinguishable from Drope, supra,
where the defendant, who received no competency evaluation, spent a crucial
portion of his trial physically absent from the courtroom due to his suicide
attempt. Here, where the record is amorphous, we defer to the trial court



                                           -7-
J-S59030-19


U.S. ex. rel. McGough, Dodds has not presented any expert testimony or

psychiatric evaluations expressing that he was suffering from a defect that

would, could, or did impact his ability to effectively consult with counsel, either

before trial, during trial, or at the PCRA hearing.5 The only indication thereof

on the record is that trial counsel used those “magic words” less than 24 hours

after Dodds was deemed competent. Curiously, in his appellate brief, Dodds

fails to even complete his argument as to why he could not assist with his own

defense by testifying as to his state of mind at the time of the shooting.


       Defense counsel admitted that he could not call the Appellee to
       testify on his own behalf because [blank spaces intentional] The
       state of mind of the Appellee was the critical issue in the case at
       the time of the incident because if he had a reasonable belief of
       fear of imminent serious bodily injury or death, obviously a verdict
       of guilty would not have been appropriate.

Brief of Appellant, at 16 (emphasis added).




____________________________________________


judge, who is in the best position to evaluate what is going on in her
courtroom.

5 Similarly, Dodds did not present any testimony either at trial or at the PCRA
hearing regarding what his state of mind was at the time of the shooting;
without knowing what the substance of his testimony would have been, there
is no way to conclude that, had he obtained a continuance and been able to
testify at a later date, there is a reasonable probability that the outcome of
his trial would have been different. This is particularly true in light of the
compelling testimony from a number of witnesses refuting any claim of self-
defense (i.e., a reasonable belief of imminent serious bodily injury) that Dodds
may have attempted to make on the stand. Such testimony included that
Dodds shot the unarmed victim from approximately ten feet away while the
victim held his palms open in a gesture of surrender, with no one else near
him. See N.T. Trial, 7/11/13, at 66-102.

                                           -8-
J-S59030-19


      In fact, trial counsel’s own testimony belies the claim that Dodds was

unable to participate in his own defense.

      Q: And he has to be able to assist in the defense, correct?

      A: [H]e helped me pick the jury.

      Q: Right. So he’s obviously assisting in the defense?

      A: Yes.
                                *     *     *

      Q: And he had no problem at all seeming to understand and help
      you decide whether or not he should testify, correct?

      A: He was — at the point where we had a conversation about
      whether he should testify, he was — he understood what we were
      talking about. And I had his parents with me so they would be a
      part of that conversation.

      Q: And we’re not talking about whether or not he would have
      been the best on the stand, we’re just talking about was he able
      to participate in the defense, in the strategy. Was he able to
      participate?

      A: Yes. He was an active participant in the discussion about
      whether he should testify or not.

      Q: And in your opinion, would he have been able, if you did put
      him on the stand, to rationally answer the questions?

      A: He would have answered the questions. I don’t think he would
      have been the best witness.

      Q: Right. Just because of the way he would have presented?

      A: Correct.

      Q: Not due to an inability to understand the questions and give
      appropriate responsive answers, correct?

      A: He would have — there was nothing in our conversation that
      would lead me to believe that he would not understand the


                                    -9-
J-S59030-19


        questions on cross. My concern with presenting him was that the
        physical manifestations of his condition would have the jury
        conclude that he must have shot [the victim] because of some
        mental illness that he had.

        Q: Right. So you’re basically trying to get in, as counsel always
        does, trying to get into the minds of the jurors and anticipate how
        they may react to whatever evidence you presented correct?

        A: Correct.

        Q: But he could have presented the evidence?

        A: If he had told me after all we had discussed that he wished to
        testify, I would have put him on the stand.

N.T. PCRA hearing, 5/23/16, at 57-59 (emphasis added).6

        Accordingly,    the    record    reflects   that,   like   the   defendant   in

Commonwealth ex. rel. Hilberry, supra—who presented much more

compelling evidence of incompetency and an inability to confer with counsel

than Dodds—Dodds actively participated in a meaningful discussion with trial




____________________________________________


6   Trial counsel explained that,

        [W]hile it would have been my preference to call [Dodds to
        testify], [his testimony] was, in essence, cumulative [to] the
        testimony as to what Shannon Bouvia already said, because she
        was present and testified that the people were advancing towards
        him, and that [Dodds] was saying, don’t come forward, don’t
        come forward. Shannon Bouvia was also present when [Dodds]
        was beat up in the house moments before, and from her
        testimony, that was a continuous course of action[.] . . . So in
        my mind, the record — self[-]defense already was present without
        exposing [Dodds] to being cross-examined.

N.T. PCRA Hearing, 5/23/16, at 46.

                                          - 10 -
J-S59030-19


counsel about the advisability of testifying in court, and chose to accept

counsel’s recommendation that he refrain from doing so.

      Dodds has not shown any violation of his due process rights because the

record does not establish that he was unable to assist with his own defense at

the time of trial. Because Dodds received a pre-trial competency evaluation,

was deemed competent at the time of trial, and failed to present any expert

evidence before trial, after trial, or at a PCRA hearing that he was suffering

from a defect that impacted his ability to assist with his own defense at the

time of trial, this matter is readily distinguishable from the cases finding a

violation of due process where a defendant was unable to effectively assist

with his own defense. Accordingly, I concur with the majority.




                                    - 11 -